Citation Nr: 1336634	
Decision Date: 11/12/13    Archive Date: 11/22/13

DOCKET NO.  09-44 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD), to include on the basis of personal assault.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The Veteran served on active duty from September 1971 to August 1974.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from an April 2008 rating decision of the VA Regional Office in Oakland, California that, in pertinent part, denied service for PTSD.

Following review of the record, the appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Review of the record discloses that a medical report dated in March 2007 was received in July 2007 from a private consulting psychologist showing that the Veteran sought treatment indicating a 'need for medicine' and to dispute a diagnosis of 'multiple personalities' which he related had been given to him recently by a VA physician.  The Veteran reported that he had been diagnosed with PTSD in the past.  He denied sexual abuse.  Following evaluation, diagnoses on Axis I included PTSD.  This clinical report was accepted as an informal claim for PTSD. See 38 C.F.R. § 3.157 (2013).

Subsequent to the filing of the claim, the appellant was sent a Veterans Claims Assistance Act (VCAA) duty-to-assist letter dated in September 2007 pertaining to PTSD.  

Following the denial of the claim for PTSD in April 2008, the Veteran submitted a notice of disagreement that was received in June 2008.  A statement was received from him in November 2008 attesting to having been sexually abused by another service member while he was stationed in Germany.  In the ensuing September 2009 statement of the issue, the issue was recharacterized as entitlement to service connection for PTSD based on personal trauma.  The Board finds that the issue of entitlement to service connection for PTSD based on personal assault requires further development.  

Initially, the Board observes that it does not appear that the appellant has been provided a VCAA notification letter for service connection of PTSD based on personal assault.  In Gallegos v. Peake, 22 Vet.App. 329 (2008), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.304(f)(3) places a heightened burden of notification on VA in claims for service connection for PTSD based on in-service personal assault.  The Court stated that the RO must inform the claimant that he may submit alternative forms of evidence, that is, evidence other than service records, to corroborate his account of an in-service assault, and suggest potential sources for such evidence.  Examples of such include but are not limited to records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  

The Court further stated that a claimant should also be notified that, alternatively, evidence of behavioral changes following the alleged in-service assault may constitute "credible supporting evidence of the stressor" under § 3.304(f)(3).  Evidence of such stressors include, but are not limited to a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause, or unexplained economic or social behavior changes.  Additionally, VA must assist the claimant in the submission of alternative sources of evidence by providing additional time for the claimant to submit such evidence after receipt of the personal assault letter and, where appropriate, by obtaining evidence on the claimant's behalf. Id at 335-336.  The instant matter requires that the RO provide full notification in this regard as outlined by the Court in Gallegos.

The record reflects that the Veteran's personnel records have been obtained and these reveal that he faced disciplinary measures on several occasions.  The Board notes that the appellant has not been provided a VA psychiatric evaluation for review the record and an examination of his personnel records for consideration of behavior changes that might support his claim of having been sexually assaulted during active duty.  As noted above, such behavior may be used to corroborate stressors that involve personal assault. See 38 C.F.R. § 3.304(f)(4).  The Board thus finds that a VA psychiatric examination is warranted, to include review the records and an opinion as to whether the evidence supports a finding of PTSD based on personal assault, or PTSD otherwise related to service.  In this regard, the RO should carefully review the record and compile a list of the relevant reported non-assault and assault-related stressors to provide to the examiner.

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a VCAA notification letter that contains all of the required information pertaining to a claim for PTSD based on personal assault.  

2.  The RO should develop the Veteran's contentions regarding the reported sexual assault in service.  Attention is directed to VA Adjudication Procedure Manual M21-1, Part III, paragraph 5.14d, Exhibits B.10 and B.11, for sample development letters.  The Veteran should be advised that this information is vitally necessary to obtain evidence supportive of the stressful event and that he must be as specific as possible because without such detail, an adequate search for supporting information cannot be conducted.  All alternative sources set forth in paragraph 5.14d should be considered.

3.  Following receipt of any additional information, the RO should review the file including all associated documents, and prepare a summary of the reported non-assault and assault-related stressors during service. 

4.  After the foregoing development has been completed to the extent possible, the RO should arrange for the Veteran to be examined by a VA psychiatrist, who has not seen him previously, to determine whether the diagnostic criteria for PTSD and/or PTSD based on personal/sexual assault are satisfied.  The entire claims file and a copy of this remand must be made available to the examiner designated to examine the Veteran.  The RO should provide the examiner with a list of all stressors that have been identified.  The examination report must clearly reflect whether a review of the claims folder is performed.  Any special studies or tests, to include psychological testing and evaluation, should be accomplished.  The examination report should include a discussion of the Veteran's documented medical history and assertions. 

The examiner should provide an opinion as to whether it is at least as likely as not that a diagnosis of PTSD is supported by the stressors that have been presented.  The examiner should be asked to comment on the significance, if any, in the diagnostic assessment or evidence that is indicative of any behavioral changes (see M21-1, paragraph 5.14c (8) (9)) in service. 

The report of examination should include a complete rationale for the opinions provided. 

5.  After taking any further development deemed appropriate, the RO should re-adjudicate the issue on appeal.  If the benefit is not granted, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

